Title: From Alexander Hamilton to James McHenry, [14] October 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
Trenton October [14] 1799.

In consequence of the necessity of careful inquiry for a fit character previous to an appointment, I still remain with only one Aid. Of course I have not all the regular assistance which the establishment allows to me; but the extent of my correspondence rendered it indispensable for me to find a substitute.
I could not with propriety have drawn an officer from the troops without additional compensation, besides that in the situation of the troops, hitherto, an officer could not have been detached for this purpose without inconvenience to his corps, if one could have been readily found who would have been content to be a mere copyist and drudge.

Hence I adopted the expedient of hiring a person to perform the service in quality of Assistant Secy at the rate of Thirty Dollars per Month.
The Government, defraying this compensation, will be more than indemnified by the saving of the additional emoluments of an Aid. I trust therefore that it will be deemed proper to authorise the allowance out of the fund for extra compensations and contingencies. A charge for it is included in an Account of Pay &c. sent by me to the Pay Master General. If not improper I request your sanction.
If not paid by the Public the money must be paid by me, & considering that as yet I have neither had Quarters servants nor till the beginning of this month fuel, it would be rather hard to be at this expence for the benefit of the public.
With great respect &c
The Secy of War

